                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

EXMARK MANUFACTURING Co., Inc.,

                             Plaintiff,                            8:10CV187

          v.
                                                                    ORDER
BRIGGS & STRATTON CORPORATION,

                             Defendant.

          This matter is before the Court on defendant’s unopposed motion for approval of

supersedeas bond and stay of execution of judgment, Filing No. 970. A copy of the

executed bond is attached to the motion as Exhibit A.

          The defendant represents to the Court that plaintiff Exmark Manufacturing Co., Inc.

does not oppose this motion, and has agreed to both the form and amount of the bond.

Under the Federal Rules, a party is entitled to a stay of a monetary judgment as a matter

of right if a supersedeas bond is posted. Fed. R. Civ. P. 62(b). Accordingly,

          IT IS ORDERED that

          1.    The defendant’s motion for approval of supersedeas bond and a stay of

execution of the judgment (Filing No. 970) is granted.

          2.    The supersedeas bond attached as Exhibit A to the motion (Filing No. 970,

Ex. A) is approved.

          3.    Execution on the monetary judgment is stayed pending the appeal of the

action.

          Dated this 16th day of August 2019.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
